409 F.2d 9
UNITED STATES of America, Appellee,v.Dean Julious WALSH, Appellant.
No. 13118.
United States Court of Appeals Fourth Circuit.
April 15, 1969.

Franklin Smith, Elkin, N.C., for appellant.
William H. Murdock, U.S. Atty., (H. Marshall Simpson, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
There is abundant evidence in this routine nontax-paid liquor case that the defendant violated the Internal Revenue laws, as charged, by selling large quantities of nontax-paid whiskey to a government undercover agent.  There is not the slightest indication in the record of entrapment, and the contention to the contrary is frivolous.


2
Affirmed.